DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising:
a bottom electrode disposed over a semiconductor substrate;
a magnetic tunnel junction (MTJ) stack disposed over the bottom electrode; and
a conductive seed layer comprising a CrNiFe layer or CrNi layer separating the bottom electrode from the MTJ stack, the CrNiFe layer or CrNi layer comprising one or more crystals each having a maximum lateral width, where an average maximum lateral width of the one or more crystals is over 20 nanometers.

Previous rejections were in view of US PG Pub 2017/0148977 (“Zhu”), US PG Pub 2016/0365505 (“Lu”) and US PG Pub 2015/0325783 (“Wang”). Together, the references disclose various embodiments for MTJ stacks with a conductive seed layer comprising CrNiFe or CrNi. However, the references do not disclose, or suggest, the conductive seed layer having crystals with a maximum lateral width over 20 nms. A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-8 and 21 depend on Claim 1 and are allowable for at least the reasons above.

Claim 9 recites a method, comprising:
forming a bottom electrode layer;
forming a polycrystalline CrNiFe layer over the bottom electrode layer, wherein the polycrystalline CrNiFe layer includes CrNiFe crystals having an initial average grain size; and
forming a NiFe layer over and in direct contact with the polycrystalline CrNiFe layer wherein forming the NiFe layer induces recrystallization of the polycrystalline CrNiFe layer to establish a recrystallized polycrystalline CrNiFe layer, wherein the recrystallized polycrystalline CrNiFe layer includes enlarged CrNiFe crystals having an enlarged average grain size that is larger than the initial average grain size.

The references of record do not disclose, or suggest, the method claimed by Applicant. The references do not disclose recrystallizing a polycrystalline CrNiFe layer such that enlarged CrNiFe crystals having an enlarged average grain size that is larger than the initial average grain size. A search of other, relevant references does not show Applicant’s method to be anticipated or obvious. Claims 10-15 depend on Claim 9 and are allowable for at least the reasons above.

Claim 16 recites a semiconductor device, comprising: 
a semiconductor substrate; 
an interconnect structure disposed over the semiconductor substrate; 
a bottom electrode disposed over the semiconductor substrate within the interconnect structure; a conductive seed layer comprising a CrNiFe layer or a CrNi layer disposed on the bottom electrode; 
a magnetic tunnel junction (MTJ) disposed over the conductive seed layer and separated from the bottom electrode by the conductive seed layer; and 
a top electrode disposed over the MTU; 
wherein the conductive seed layer includes only a single CrNiFe crystal separating the bottom electrode and the MTJ.

The references of record disclose various embodiments for MTJ stacks with a conductive seed layer comprising CrNiFe or CrNi. However, the references do not disclose, or suggest, the conductive seed layer include only a single CrNiFe crystal separating the bottom electrode and the MTJ. It is not apparent that the seed layers of Zhu, Lu or Wang would function equally as well if they were as thin as that claimed by Applicant. 
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 17, 19 and 22 depend on Claim 16 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818